

	

		II

		109th CONGRESS

		2d Session

		S. 2609

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Mr. Schumer (for himself

			 and Mr. Leahy) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To improve the oversight and regulation of

		  tissue banks and the tissue donation process, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Safe Tissue

			 Act.

		2.DefinitionsIn this Act:

			(1)EstablishmentThe term establishment has the

			 meaning given such term in section 1271.3 of title 21, Code of Federal

			 Regulations (or any successor regulation).

			(2)Human cells,

			 tissues, or cellular or tissue-based productsThe term human cells, tissues, or

			 cellular or tissue-based products has the meaning given such term in

			 section 1271.3 of title 21, Code of Federal Regulations (or any successor

			 regulation).

			(3)SecretaryThe term Secretary means the

			 Secretary of Health and Human Services.

			3.Inspections and audits

			 by the Food and Drug Administration

			(a)Inspections of

			 tissue banks

				(1)In

			 generalNotwithstanding

			 section 1271.400(b) of title 21, Code of Federal Regulations, the Food and Drug

			 Administration shall inspect each establishment regulated by such section not

			 less than once every 2 years.

				(2)User

			 feesThe Secretary may

			 establish a user fee program applicable to each establishment under part 1271

			 of title 21, Code of Federal Regulations, to fund the inspections required by

			 paragraph (1).

				(b)Audits of

			 tissue banksThe Food and

			 Drug Administration shall conduct periodic audits of all documentation

			 submitted by each establishment under part 1271 of title 21, Code of Federal

			 Regulations, to determine compliance with all applicable requirements,

			 including those requirements related to ensuring—

				(1)that human cells, tissues, or cellular or

			 tissue-based products are obtained by the establishment legally;

				(2)that donor eligibility and donor medical

			 history interviews are based on accurate information that was not provided or

			 obtained in a fraudulent manner; and

				(3)current good tissue practice.

				4.Development of model

			 consent form

			(a)In

			 generalThe Secretary shall

			 publish in the Federal Register a model form containing minimum requirements

			 for establishments to use in obtaining consent from a potential donor, or the

			 legally authorized representative of a potential donor, of human cells,

			 tissues, or cellular or tissue-based products.

			(b)ContentThe model form under subsection (a) shall

			 include—

				(1)requirements for obtaining consent from a

			 potential donor, or the legally authorized representative of a potential donor,

			 regarding—

					(A)the type of human cells, tissues, or

			 cellular or tissue-based product to be donated;

					(B)the purpose for which such human cells,

			 tissues, or cellular or tissue-based products shall be used, such as

			 transplantation for medical purposes, transplantation for cosmetic purposes,

			 therapy, research, or medical education; and

					(C)other matters as determined appropriate by

			 the Secretary;

					(2)a requirement that an establishment provide

			 assurance to the Secretary and a potential donor, or the legally authorized

			 representative of a potential donor, that such an establishment will only

			 obtain consent directly from such donor or representative; and

				(3)a requirement that an establishment—

					(A)provide, upon request, to the potential

			 donor, or the legally authorized representative of a potential donor, a

			 description of the recovery process for human cells, tissues, or cellular or

			 tissue-based products;

					(B)inform such donor or representative of the

			 right to receive such a description; and

					(C)inform such donor or representative of

			 whether the establishment is accredited under the regulations promulgated by

			 the Secretary pursuant to section 5.

					(c)Use of model

			 formThe Secretary shall

			 promulgate regulations requiring that establishments provide and obtain no less

			 information than that specified in the model form under subsection (a) prior to

			 accepting a donation of human cells, tissues, or cellular or tissue-based

			 products.

			(d)Enforcement

				(1)Failure to

			 comply with requirementsAn

			 establishment, or an individual employed by an establishment, that fails to

			 comply with the requirements of the model form under subsection (a) shall be

			 subject to a civil penalty of not more than $5,000.

				(2)Use of

			 fraudulent informationAn

			 establishment, or an individual employed by an establishment, that knowingly

			 uses fraudulent information for, or fraudulent means of, obtaining the consent

			 described under the model form under subsection (a) shall be—

					(A)fined not more than $10,000, or imprisoned

			 for not more than 6 months, or both, for the first such violation; and

					(B)fined not more than $250,000, or imprisoned

			 for not more than 10 years, or both, for the second and any subsequent such

			 violation.

					(e)PreemptionThe model form regulations promulgated

			 under subsection (c) shall supercede any provisions of the law with respect to

			 obtaining consent from a potential donor, or legally authorized representative

			 of a potential donor, of human cells, tissues, or cellular or tissue-based

			 products, of the State in which an establishment operates to the extent such

			 law is less stringent than the requirements imposed under such

			 subsection.

			5.Accreditation of

			 establishments and personnel

			(a)In

			 generalThe Secretary shall

			 promulgate regulations to accredit—

				(1)establishments; and

				(2)the personnel of establishments who

			 participate in the recovery, processing, storage, labeling, packaging, or

			 distribution of human cells, tissues, or cellular or tissue-based

			 products.

				(b)Authority of

			 SecretaryIn promulgating the

			 regulations under subsection (a), the Secretary shall—

				(1)establish an accreditation process modeled

			 after the Joint Commission on Accreditation of Healthcare Organizations;

			 or

				(2)adopt an accreditation process established

			 by a private entity that is in effect as of the date of enactment of this

			 Act.

				6.Determination of

			 reasonable paymentsThe

			 Secretary shall promulgate regulations defining reasonable

			 payments for the purposes of section 301(c)(2) of the National Organ

			 Transplant Act (42 U.S.C. 274e(c)(2)), as such section relates to human tissue

			 and tissue-based products regulated under part 1271 of title 21, United States

			 Code.

		

